Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 12, 2006







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed December 12, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01004-CV
____________
 
IN RE THOMAS WAYNE FLORENCE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
 
M E M O R
A N D U M   O P I N I O N
On
November 8, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to issue a writ of mandamus against the Texas Board of
Pardons and Paroles.  We do not have jurisdiction to issue a writ of mandamus
against the Texas Board of Pardons and Paroles in this case.  In re Parker,
No -04-06-00007-CV, 2006 WL 166570 (Tex. App.CSan Antonio Jan. 25, 2006, orig.
proceeding).
We accordingly dismiss relator=s petition for a lack of
jurisdiction. 
 
PER CURIAM
Petition Dismissed and Memorandum
Opinion filed December 12, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.